DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/17/2022 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 27-37, 39, 42-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites the limitation "the dispensing side" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if the dispensing side is the same as the emission side of line 6.

Claim 45 recites the limitation "the dispensing side" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if the dispensing side is the same as the emission side of claim 1, line 6.
Regarding claim 36, it is unclear if the inner flanks of claim 36 are the same as the flanks of claim 1, or if they are different flanks.
Claims 26-31, 33-35, 37, 39, 42-44, 46-48 are being rejected for depending from a  rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-34, 36, 37, 39 and 43-46  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troup (4,195,782)
Regarding claim 27, Troup shows a nozzle (fig 2) device for emitting an emission medium onto a component, comprising: an opening configuration (46, 48) for emitting the emission medium, characterized in that the opening configuration comprises at least 
Regarding claim 28, the two openings are slits (fig 1).
Regarding claim 29, the nozzle device including a plate (20) having a material cut-out (42, 44) incorporated into the nozzle device for feeding the emission medium to the at least two openings.  
Regarding claim 30, the material cut-out comprises a conduit portion (42, 44 ) for the emission medium, the at least two openings are together connected to the same conduit portion (fig 2).
Regarding claim 31, the material cut out of the plate at least one direction change laterally outwardly and at least one direction change laterally inwardly (laterally outward to go around element 40. Laterally inwards is where elements 50 and 52 are).  
Regarding claim 32,  the material cut-out opens into the at least two openings and on the dispensing side forms Page 2 of 7Response Submitted June 21, 2021 App. No. 16/349,302 the at least two openings (fig 2, 3).  
Regarding claim 33,   the conduit portion of the material cutout is divided into two channel portions  (44, 46) wherein one channel portion leads to one opening and the other channel portion leads to the other opening (fig 2, 3).  

Regarding claim 36, element 52 and 50 are inner flanks of the material cutout.
Regarding claim 37,  the material cut-out is formed flat and/or round in cross-section (fig 2, 3).  
Regarding claim 39, the at least two openings are oriented in the same plane or are oriented parallel to one another (fig 1).
Regarding claim 43,  the nozzle device a) is configured as a nozzle plate, or b) is configured as a nozzle head and the nozzle head preferably is a single-piece integral component (fig 2, 3).
Regarding claim 44,  the nozzle device comprises a counterplate (28) for arranging beside the nozzle plate.  
Regarding claim 45,  the counterplate comprises at least one of the following features: a) the counter plate is configured to close the at least two openings in the peripheral direction, b) the counter plate is configured to close the material cut-out in the peripheral direction, c) the counter plate is configured on the dispensing side complementary to the opening configuration comprising the at least two openings (fig 1).  
Regarding claim 46,  the at least two jets are flat jets and preferably extend substantially in the same plane (fig 1).

27-37, 39, 42-44, 46  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berning et al. (2003/0234303)
Regarding claim 27, Berning et al shows a nozzle (18) device for emitting an emission medium onto a component, comprising: an opening configuration  for emitting the emission medium, characterized in that the opening configuration comprises at least two openings (see marked up figure 4(a) below) for emitting at least two jets of the emission medium and the at least two openings are oriented inwardly so that the at least two jets approach one another toward the emission side (see marked up figure 4(a) below), and a protruding horn structure (see marked up figure 4(a) below) arranged externally on both sides beside the at least two openings (see marked up figure 4(a) below), the protruding horn structure including at least two inwardly formed inner flanks extending towards each other downstream of the at least two openings (see marked up figure 4(a) below), an end face on the dispensing side of the nozzle device (see marked up figure 4(a) below), the end face concave between the at least two openings (see marked up figure 4(a) below).
Regarding claim 28, the two openings are slits (fig 4(a)).
Regarding claim 29, the nozzle device including a plate (18) having a material cut-out (the cutouts for the fluid passages) incorporated into the nozzle device for feeding the emission medium to the at least two openings.  
Regarding claim 30, the material cut-out comprises a conduit portion (see marked up figure 4(a) below) for the emission medium, the at least two openings are together connected to the same conduit portion (see marked up figure 4(a) below).

Regarding claim 32,  the material cut-out opens into the at least two openings and on the dispensing side forms Page 2 of 7Response Submitted June 21, 2021 App. No. 16/349,302 the at least two openings (see marked up figure 4(a) below).  
Regarding claim 33,   the conduit portion of the material cutout is divided into two channel portions  (see marked up figure 4(a) below) wherein one channel portion leads to one opening and the other channel portion leads to the other opening (see marked up figure 4(a) below).  
Regarding claim 34,  the material cut-out comprises a chamber portion (see marked up figure 4(a) below) arranged downstream of the conduit portion, wherein the chamber portion leads to the at least two openings (see marked up figure 4(a) below).  
Regarding claim 35,  the passage cross-section of the chamber portion is larger, at least in sections, than the passage cross- section of the conduit portion (see marked up figure 4(a) below).  
Regarding claim 36, inner flanks of the material cutout are shown in the marked-up figure below.
Regarding claim 37,  the material cut-out is formed flat and/or round in cross-section (fig 4a).  
Regarding claim 39, the at least two openings are oriented in the same plane or are oriented parallel to one another (fig 1).

Regarding claim 43,  the nozzle device a) is configured as a nozzle plate, or b) is configured as a nozzle head and the nozzle head preferably is a single-piece integral component (fig 4a).
Regarding claim 44,  the nozzle device comprises a counterplate (10) for arranging beside the nozzle plate.  
Regarding claim 46,  the at least two jets are flat jets and preferably extend substantially in the same plane (fig 4a).

    PNG
    media_image1.png
    562
    942
    media_image1.png
    Greyscale






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troup (4,195,782)
Regarding claim  47, Troup shows all aspects of the applicant’s invention as in claim 27, but fails to disclose that  the at Page 4 of 7Response Submitted June 21, 2021 App. No. 16/349,302 least two openings are oriented inwardly such that the at least two jets form a tapering angle of greater than 5 deg, greater than 10 deg, greater than 15 deg, greater than 90 deg, greater than 95 deg or greater than 100 deg and less than 180 deg (fig 13).  
However, the angles of the nozzles in Troup appear to be greater than 5 degrees and less than 180 degrees. However it is not expressly stated. 
The examiner notes that  It would have been obvious to one with ordinary skill in the art at the time the invention was made orientate the at least two openings at an angle of greater than 5 and Lesa than 180 degrees in order to optimize the atomization of the fluid leaving the nozzle.
Regarding claim  48, Troup shows all aspects of the applicant’s invention as in claim 47, but fails to disclose that  the opening width of the at least two openings in its transverse direction has a value of between 0.2 mm and 0.5 mm.
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berning et al. (2003/0234303)
Regarding claim  47, Berning et al shows all aspects of the applicant’s invention as in claim 27, but fails to disclose that  the at Page 4 of 7Response Submitted June 21, 2021 App. No. 16/349,302 least two openings are oriented inwardly such that the at least two jets form a tapering angle of greater than 5 deg, greater than 10 deg, greater than 15 deg, greater than 90 deg, greater than 95 deg or greater than 100 deg and less than 180 deg (fig 13).  
However, the angles of the nozzles in Berning et al appear to be greater than 5 degrees and less than 180 degrees. However it is not expressly stated. 
The examiner notes that  It would have been obvious to one with ordinary skill in the art at the time the invention was made orientate the at least two openings at an angle of greater than 5 and Lesa than 180 degrees in order to optimize the atomization of the fluid leaving the nozzle.


However, It would have been obvious to one with ordinary skill in the art at the time the invention was made to utilize 0.2 mm and 0.5 mm for the width of the opening in the transverse direction since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).



Response to Arguments
Applicant’s arguments with respect to the pending claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.